Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “preferably” is found in claims 1, 3, 8 and 13. The term “for example” appears in claim 6. The term “in particular” appears in claims 10-11. These terms make it unclear if the claim limitations following them is a required part of the claim. Correction is required. For example claim 3 has the X in the Markush structure being “preferably” OH or NH2. It is unclear if this must be the case to meet the claim limitations. This rejection effects claims 1- 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 6329327 B1).
Regarding claims 1-13 Tanka teaches an additive for an internal combustion engine (column 1 lines 10-65). The additive has gives the composition excellent oxidative stability (this mean protection for degradation) and friction reduction.
The additive is the reaction product of molybdenum trioxidate (column 2 lines 34-36, examples column 17-18) and an amine ligand.
The amine ligand is found column 2 lines 1-10. Specific examples include those of claim 1 and claim 2. Diethanol amines are listed in column 4 lines 7-10 and example  8 in column 18. This is used in the amount of 0.01 to 10% of the composition, see column 5 lines 14-17. This encompasses the range of 400 ppm to 800 ppm molybdenum contributed to the lubricant composition.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The molybdenum complex is reacted at room temperature (column 4 lines 54-60). This results in a mixture of compounds which includes molybdenum dinuclear compounds such as the one found in claim 3. The examiner notes that this reaction process is the same as the instant application.
The composition also contains a base oil (column 14) and Zinc dialkyldithiophosphate (column 5 lines 22-45). 
Claims 1-2 and 4is/are rejected under 35 U.S.C. 103 as being unpatentable over (Gershon et al US 2007/0073073 A1)
Regarding claims 1-2 and 4 Gershon teaches the reaction product of a molybdenum compound (p 13-14) and a compound matching the Markush structure of claims 1 and 3. See p 15 for the ligand. The result is a complex mixture with oligomers. See p 16. As such dinuclear compounds are present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771